GIDEON, J.
(concurring).
Two questions of fact are presented by the record, and find-' ings were made by the trial court upon these issues: (a) Was there a valid location of the mining claim known as Greyhound No. 5, and, if so, did the boundaries as marked upon the surface of the ground conflict with the boundaries of the Eagle and Black Eagle? (b) Did the labor and development work done on the part of the defendant company tend to develop the mining ground in controversy, and could the work and labor be applied as the annual assessment work? The trial court found both issues against the defendant. It is indisputable that there is testimony in the record to support such findings. A finding against the defendant on either issue defeats its claim to the conflicting area. The trial court heard the witnesses, had before it elaborate maps showing the geological formation of that neighborhood and the opinion of experts on the question as to whether the work done by the defendant tended in any way to develop the mining claims in question. In my judgment the testimony supporting the district court in its findings on both issues is equally as strong as, if not stronger than, the testimony produced in opposition thereto; but the other members of the court are of a contrary view, and, as the result depends upon facts deducible from *582the evidence only, I yield to their judgment, and therefore concur in the result.